SCHWARTZ, Chief Judge.
Because the appellee’s failure to make a timely payment of rent constituted a clear and material breach of the parties’ settlement agreement,1 the order under review denying the application for a final judgment for removal of tenant and for possession as the agreement also provided, is reversed and the cause remanded with instructions to grant the appellant that relief. See Sublime, Inc. v. Boardman’s, Inc., 849 So.2d 470 (Fla. 4th DCA 2003); Treasure Coast, Inc. v. Ludlum Construction Co., 760 So.2d 232 (Fla. 4th DCA 2000).
Reversed and remanded.

. The agreement specified that payment was to be made "by cashier’s check or wire transfer.” Instead, the appellee tenant tendered a simple corporate check which twice bounced.